Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 8, 12, and 38, drawn to a method of treating a dry eye disorder or alleviating symptoms of a dry eye disorder, comprising administering to a subject in need thereof an effective amount of the pharmaceutical composition of claim 17.

Group II, claim(s) 17-20, 35, and 36, drawn to a pharmaceutical composition comprising deacidified coconut oil.

Group III, claim(s) 21-22, drawn to a method of improving the efficacy of an artificial tear eye drops in a subject, the method comprising administering an artificial tear eye drop to the subject; and administering to the subject an effective amount the composition of claim 17 after the artificial tear eye drop is administered to the subject. 

Group IV, claim(s) 29-34, drawn to a method of making a composition comprising deacidified coconut oil, the method comprising: mixing coconut meat or coconut powder with a base or a basic solution, thereby obtaining a coconut meat mixture; heating and pressing the coconut meat mixture, thereby obtaining an extract; and collecting the coconut oil from the extract.


	The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As Lepper et al (US 4608202) teach the technical feature of: Coconut oil having an acid number of 16 was subjected to preliminary esterification with methanol by reacting 20 liters of coconut oil, 4 liters of methanol and 1.8 kg of polyethylene glycol having an average molecular weight of 3000 in the presence of 160 g of p-toluene sulfonic acid at a temperature of 100.degree. C. and under a slight excess pressure (approx. 2 bars) in a closed stirrer-equipped vessel. After a reaction time of 15 minutes, the coconut oil phase had an acid number of 0.5. After cooling to 60.degree. C., the polyethylene glycol phase was run off. The deacidified coconut oil was transesterified with methanol at 65.degree. C. in the presence of 0.2% by weight of sodium methylate with a degree of conversion of 97% (col 9, Example 9, lines 5-18), therefore, there is no special technical feature in the application.   Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
          
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is 571-272-5984.  The examiner can normally be reached on Monday through Friday: 8: 30 am to 5: 00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655